   CASE 0:18-cv-01083-DSD-HB Document 33 Filed 01/31/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

NICK MCGOVERN,

       Plaintiff,                           Case No.: 18-cv-1083-DSD-HB
                                            Hon. David S. Doty
-vs-                                        Magistrate Judge Hildy Bowbeer

EQUITYEXPERTS.ORG, L.L.C,

       Defendants.


       The parties, through their undersigned counsel, pursuant to this Honorable Court’s

text-only order dated January 15, 2019, at docket 22, hereby provide this Honorable

Court with a status report:

       On January 31, 2019, Plaintiff filed a motion to enforce an alleged settlement by

the parties. Defendant intends to oppose that motion on the ground that its former

counsel lacked authority to enter into the alleged settlement. The deadline for Defendant

to respond to that motion is February 21, 2019.


Respectfully submitted,

MOSS & BARNETT

s/Bradley R. Armstrong                            /s/ Blake R. Bauer
Bradley R. Armstrong (MN #393524)                 Blake R. Bauer (#0396262)
Moss & Barnett                                    Merrick B. Williams (#0300664)
150 South Fifth Street, Suite 1200                Fields Law Firm
Minneapolis, MN 55402                             9999 Wayzata Blvd
Tel.: 612-877-5359                                Minnetonka, MN 55305
Fax: 612-877-5034                                 612-206-3489
bradley.armstrong@lawmoss.com                     Blake@fieldslaw.com
Counsel for Defendant                             Counsel for Plaintiff
